Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

Vital Images, Inc.
3300 Fernbrooklane, North
Plymouth, Minnesota  55447

 

The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:

 

1.                                      This Stock Purchase Agreement (the
“Agreement”) is made as of the date set forth below among Vital Images, Inc., a
Minnesota corporation (the “Company”), and the Investor.

 

2.                                      The Company has authorized the sale and
issuance of up to 1,500,000 shares (the “Shares”) of common stock of the
Company, $.01 par value per share (the “Common Stock”), to certain investors in
a private placement (the “Offering”).

 

3.                                      The Company and the Investor agree that
the Investor will purchase from the Company and the Company will issue and sell
to the Investor               Shares at a purchase price of $13.50 per Share, or
an aggregate purchase price of $                                          ,
pursuant to the Terms and Conditions for Purchase of Shares attached hereto as
Annex I and incorporated herein by this reference as if fully set forth herein. 
Unless otherwise requested by the Investor in Exhibit A, certificates
representing the Shares purchased by the Investor will be registered in the
Investor’s name and address as set forth below.

 

4.                                      The Investor represents that, except as
set forth below, (a) it has had no position, office or other material
relationship within the past three years with the Company or its affiliates, (b)
neither it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company and (c) it has no direct or indirect affiliation or association with any
National Association of Securities Dealers, Inc. (“NASD”) member.  Exceptions:

 

 

(If no exceptions, write “none.”  If left blank, response will be deemed to be
“none.”)

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

 

Dated as of:  May 30, 2003

 

 

 

 

 

 

 

 

 

“INVESTOR”

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

Vital Images, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

 

1.                                      Agreement to Sell and Purchase the
Shares; Subscription Date.

 

1.1                               Purchase and Sale.  At the Closing (as defined
in Section 2), the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions hereinafter set forth,
the number of Shares set forth in paragraph 3 of the Stock Purchase Agreement to
which these Terms and Conditions for Purchase of Shares are attached as Annex I
and at the purchase price set forth in such paragraph.

 

1.2                               Other Investors.  As part of the Offering, the
Company proposes to enter into this same form of Stock Purchase Agreement with
certain other investors (the “Other Investors”), and the Company expects to
complete sales of Shares to them.  (The Investor and the Other Investors are
hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Stock Purchase Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”)  The
Company may accept executed Agreements from Investors for the purchase of Shares
commencing upon the date on which the Company provides the Investors with the
proposed purchase price per Share and concluding upon the date (the
“Subscription Date”) on which the Company has notified U.S. Bancorp Piper
Jaffray Inc. (in its capacity as placement agent for the Shares, the “Placement
Agent”) in writing that it is no longer accepting Agreements for the purchase of
Shares in the Offering, but in no event later than June 4, 2003.  Each Investor
must complete the Stock Purchase Agreement, the Stock Certificate Questionnaire
(attached as Exhibit A hereto) and the Investor Questionnaire (attached as
Exhibit B hereto) in order to purchase Shares in the Offering.

 

1.3                               Placement Agent Fee.  Investor acknowledges
that the Company intends to pay the Placement Agent a fee in respect of the sale
of Shares to the Investor.

 

2.                                      Delivery of the Shares at Closing.  The
completion of the purchase and sale of the Shares (the “Closing”) shall occur at
a place and time, no later than June 4, 2003 (the “Closing Date”), to be
specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent.  At the Closing, the Company
shall deliver to the Investor one or more stock certificates representing the
number of Shares set forth in paragraph 3 of the Stock Purchase Agreement, each
such certificate to be registered in the name of the Investor or, if so
indicated on the Stock Certificate Questionnaire attached hereto as Exhibit A,
in the name of a nominee designated by the Investor provided that, if requested
by the Investor, stock certificates representing such Shares shall be delivered
in escrow to such Investor’s agent prior to the Closing, to be held until the
completion of the Closing.  In exchange for the delivery of the stock
certificates representing such Shares, on or prior to the Closing, the Investor
shall deliver the purchase price for such Shares to the Company by certified
bank check or wire transfer of immediately available funds pursuant to the
Company’s written instructions.  In addition, on or prior to the Closing Date,
the Company shall cause counsel to the Company to deliver to the Investors a
legal opinion substantially in the form attached hereto as Exhibit D.  The
Company, at the Closing, upon payment by the Investors of the aggregate purchase
price, will receive net proceeds of $19,035,000 (which shall be net of the
placement agent fee).

 

The Company’s obligation to issue and sell the Shares to the Investor shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) prior receipt by the Company of an executed copy of the Stock
Purchase Agreement; (b) completion of purchases and sales under the Agreements
with the Other Investors; and (c) the accuracy of the representations and
warranties

 

3

--------------------------------------------------------------------------------


 

made by the Investors and the fulfillment of those undertakings of the Investors
to be fulfilled prior to the Closing.

 

The Investor’s obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(a) the Company’s agreement to issue and sell, and the Investors’ agreement to
purchase, on the Closing Date, not less than 1,500,000 shares of Common Stock;
(b) the delivery to the Investor by counsel to the Company of a legal opinion in
the form attached hereto as Exhibit D; (c) the representations and warranties of
the Company contained in Section 3 being true and correct on and as of such
Closing with the same effect as though such representations and warranties had
been made on and as of the date of such Closing; (d) the absence of any order,
writ, injunction, judgment or decree that questions the validity of the
Agreements or the right of the Company to enter into such Agreements or to
consummate the transactions contemplated hereby and thereby; and (e) the
delivery to the Investor by the Secretary or Assistant Secretary of the Company
of a certificate stating that the condition specified in part (a) and (c) of
this paragraph has been fulfilled.  In the event the Closing does not occur on
or before the Closing Date on account of the Company’s failure to satisfy any of
the conditions set forth above (and such condition has not been waived by the
Investor), the Company shall return any and all funds paid hereunder to the
Investor no later than one business day following the Outside Date and the
Investors shall have no further obligations hereunder.

 

3.                                      Representations, Warranties and
Covenants of the Company.  Except as otherwise described in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2002 (and any amendments
thereto filed prior to the date hereof), the Company’s Proxy Statement for its
2003 Annual Meeting of Shareholders, or the Company’s Quarterly Report on Form
10-Q for the quarter ended March 31, 2003 (and any amendments thereto filed
prior to the date hereof) or any of the Company’s Current Reports on Form 8-K
filed since January 1, 2003 (collectively, the “SEC Reports”), the Company
hereby represents and warrants to, and covenants with, the Investor as of the
date hereof and the Closing Date, as follows:

 

3.1                               Organization.  The Company is duly
incorporated and validly existing in good standing under the laws of the State
of Minnesota.  The Company has full power and authority to own, operate and
occupy its properties and to conduct its business as presently conducted and is
registered or qualified to do business and in good standing in each jurisdiction
in which it owns or leases property or transacts business and where the failure
to be so qualified would have a material adverse effect upon the Company as a
whole or the business, financial condition, properties, operations or assets of
the Company as a whole or the Company’s ability to perform its material
obligations under the Agreements (“Material Adverse Effect”), and no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification.  The Company has no Subsidiaries (as defined in Rule 405 under
the Securities Act of 1933, as amended (the “Securities Act”)).

 

3.2                               Due Authorization.  The Company has all
requisite power and authority to execute, deliver and perform its obligations
under the Agreements, and the Agreements have been duly authorized and validly
executed and delivered by the Company and constitute legal, valid and binding
agreements of the Company enforceable against the Company in accordance with
their terms, except as rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4

--------------------------------------------------------------------------------


 

3.3                               Non-Contravention.  The execution and delivery
of the Agreements, the issuance and sale of the Shares to be sold by the Company
under the Agreements, the fulfillment of the terms of the Agreements and the
consummation of the transactions contemplated thereby will not (A) result in
conflict with or constitute a violation of, or default (with the passage of time
or otherwise) under, (i) any bond, debenture, note or other evidence of
indebtedness, or any lease, contract, indenture, mortgage, deed of trust, loan
agreement, joint venture or other agreement or instrument to which the Company
is a party or by which the Company or its properties are bound, where such
conflict, violation or default is reasonably expected to result in a Material
Adverse Effect, (ii) the Articles of Incorporation, by-laws or other
organizational documents of the Company, as amended, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority binding upon the Company or its
properties, where such conflict, violation or default is likely to result in a
Material Adverse Effect or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or an acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any material
bond, debenture, note or any other evidence of indebtedness or any material
indenture, mortgage, deed of trust or any other agreement or instrument to which
the Company is a party or by which it is bound or to which any of the property
or assets of the Company is subject.  No consent, approval, authorization or
other order of, or registration, qualification or filing with, any regulatory
body, administrative agency, or other governmental body in the United States is
required for the execution and delivery of the Agreements by the Company and the
valid issuance or sale of the Shares by the Company pursuant to the Agreements,
other than such as have been made or obtained, and except for any filings
required to be made under federal or state securities laws.

 

3.4                               Capitalization.  The outstanding capital stock
of the Company as of March 31, 2003 is as described in the Company’s Quarterly
Report on Form 10-Q for the quarter ended March 31, 2003.  The Company has not
issued any capital stock since March 31, 2003 other than pursuant to the
exercise of outstanding warrants or employee stock options under the stock
option plans disclosed in the SEC Reports.  The Shares to be sold pursuant to
the Agreements have been duly authorized, and when issued and paid for in
accordance with the terms of the Agreements, will be duly and validly issued,
fully paid and nonassessable.  The outstanding shares of capital stock of the
Company have been duly and validly issued and are fully paid and nonassessable,
have been issued in compliance with the registration requirements of federal and
state securities laws, and were not issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  Except for the
outstanding warrants described in the SEC Reports, the options issued under the
Company’s stock option plans and rights under the Company’s Rights Agreement
with American Stock Transfer and Trust Company as Rights Agent, there are no
outstanding rights (including, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind, in
either case to which the Company is a party and providing for the issuance or
sale of any capital stock of the Company, any such convertible or exchangeable
securities or any such rights, warrants or options.  Without limiting the
foregoing, no preemptive right, co-sale right, registration right, right of
first refusal or other similar right exists with respect to the issuance and
sale of the Shares, except as provided in the Agreements.  There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Common Stock to which the Company is a party.

 

3.5                               Legal Proceedings.  There is no material legal
or governmental proceeding pending, or to the knowledge of the Company,
threatened, to which the Company is a party or of which the business or property
of the Company is subject that is required to be disclosed and that is not so
disclosed in the SEC Reports.  The Company is not a party to the provisions of
any injunction, judgment, decree or order of any court, regulatory body,
administrative agency or other government body which is material to the business
or operation of the Company.

 

5

--------------------------------------------------------------------------------


 

3.6                               No Violations.  The Company is not in
violation of its Articles of Incorporation, bylaws or other organizational
documents, as amended, or in violation of any law, administrative regulation,
ordinance or order of any court or governmental agency, arbitration panel or
authority applicable to the Company, which violation, individually or in the
aggregate, is reasonably likely to have a Material Adverse Effect, and the
Company is not in default (and there exists no condition which, with the passage
of time or otherwise, would constitute a default) in the performance of any
bond, debenture, note or any other evidence of indebtedness or any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company is a party or by which the Company is bound or by which the property
of the Company is bound, which default is reasonably likely to have a Material
Adverse Effect.

 

3.7                               Governmental Permits, Etc.  The Company has
all necessary franchises, licenses, certificates and other authorizations from
any foreign, federal, state or local government or governmental agency,
department or body that are currently necessary for the operation of the
business of the Company as currently conducted, except where the failure to
currently possess such franchises, licenses, certificates and other
authorizations is not reasonably be expected to have a Material Adverse Effect.

 

3.8                               Intellectual Property.

 

(a)                                  Except for matters which are not reasonably
likely to have a Material Adverse Effect, (i) the Company has ownership of, or a
license or other legal right to use, all patents, copyrights, trade secrets,
trademarks, customer lists, designs, manufacturing or other processes, computer
software, systems, data compilation, research results or other proprietary
rights used in the business of the Company (collectively, “Intellectual
Property”) and (ii) all of the Intellectual Property owned by the Company
consisting of patents, registered trademarks and registered copyrights have been
duly registered in, filed in or issued by the United States Patent and Trademark
Office, the United States Register of Copyrights or the corresponding offices of
other jurisdictions and have been maintained and renewed in accordance with all
applicable provisions of law and administrative regulations in the United States
and/or such other jurisdictions.

 

(b)                                  Except for matters which are not reasonably
likely to have a Material Adverse Effect, all material licenses or other
material agreements under which (i) the Company employs rights in Intellectual
Property, or (ii) the Company has granted rights to others in Intellectual
Property owned or licensed by the Company are in full force and effect, and
there is no default by the Company with respect thereto.

 

(c)                                  The Company believes that it has taken all
steps reasonably required in accordance with sound business practice and
business judgment to establish and preserve the Company’s ownership of all
material Intellectual Property owned by the Company.

 

(d)                                  Except for matters which are not reasonably
likely to have a Material Adverse Effect, to the knowledge of the Company, (i)
the present business, activities and products of the Company do not infringe any
intellectual property of any other person; (ii) the Company is not making
unauthorized use of any confidential information or trade secrets of any person;
and (iii) the activities of any of the employees on behalf of the Company do not
violate any agreements or arrangements related to confidential information or
trade secrets of persons other than the Company or restricting any such
employee’s engagement in business activities of any nature.

 

6

--------------------------------------------------------------------------------


 

(e)                                  No proceedings are pending, or to the
knowledge of the Company, threatened, which challenge the rights of the Company
in respect of the Company’s right to the use of the Intellectual Property,
except for matters which are not reasonably likely to have a Material Adverse
Effect.

 

3.9                               Financial Statements.  The financial
statements of the Company and the related notes contained in the SEC Reports
present fairly and accurately in all material respects, in accordance with
generally accepted accounting principles, the financial position of the Company
as of the dates indicated, and the results of its operations, cash flows and the
changes in shareholders’ equity for the periods therein specified, subject, in
the case of unaudited financial statements for interim periods, to normal
year-end audit adjustments.  Such financial statements (including the related
notes) have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods therein
specified, except that unaudited financial statements may not contain all
footnotes required by generally accepted accounting principles.

 

3.10                        No Material Adverse Change.  Except as disclosed in
the SEC Reports since March 31, 2003, there has not been (i) a change that has
had or is reasonably likely to have a Material Adverse Effect, (ii) any
obligation, direct or contingent, that is material to the Company, incurred by
the Company, except obligations incurred in the ordinary course of business,
(iii) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company, or (iv) any loss or damage (whether or not
insured) to the physical property of the Company which has been sustained which
has a Material Adverse Effect.

 

3.11                        Nasdaq Compliance.  The Company’s Common Stock is
registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and is listed on the Nasdaq SmallCap Market (the
“Nasdaq SmallCap Market”), and the Company has taken no action designed to, or
which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Nasdaq SmallCap Market, except that the Company has filed an
application with the Nasdaq Stock Market to list its Common Stock on the Nasdaq
National Market System (the “Nasdaq NMS”).  The issuance of the Shares does not
require shareholder approval, including, without limitation, pursuant to the
Nasdaq Marketplace Rule 4350(i).  The Nasdaq SmallCap Market and the Nasdaq NMS
are herein collectively referred to as the “Nasdaq Stock Market.”

 

3.12                        Reporting Status.  The Company has timely made all
filings required under the Exchange Act during the 12 months preceding the date
of this Agreement, and all of those documents complied in all material respects
with the SEC’s requirements as of their respective filing dates, and the
information contained therein as of the respective dates thereof did not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading.  The Company is
currently eligible to register the resale of Common Stock in a secondary
offering on a registration statement on Form S-3 under the Securities Act.

 

3.13                        No Manipulation of Stock.  The Company has not taken
and will not, in violation of applicable law, take any action outside the
ordinary course of business designed to or that might reasonably be expected to
cause or result in unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Shares.

 

3.14                        Accountants.  PricewaterhouseCoopers LLP, who
expressed their opinion with respect to the consolidated financial statements to
be incorporated by reference from the Company’s Annual Report on Form 10-K for
the year ended December 31, 2002 into the Registration Statement (as

 

7

--------------------------------------------------------------------------------


 

defined below) and the prospectus which forms a part thereof (the “Prospectus”),
have advised the Company that they are, and to the knowledge of the Company they
are, independent accountants as required by the Securities Act and the rules and
regulations promulgated thereunder (the “Rules and Regulations”).

 

3.15                        Contracts.  Except for matters which are not
reasonably likely to have a Material Adverse Effect and those contracts that are
substantially or fully performed or expired by their terms, the contracts listed
as exhibits to the SEC Reports that are material to the Company and all
amendments thereto, are in full force and effect on the date hereof, and neither
the Company nor, to the Company’s knowledge, any other party to such contracts
is in breach of or default under any of such contracts.

 

3.16                        Taxes.  Except for matters which are not reasonably
expected to have a Material Adverse Effect, the Company has filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been asserted or threatened against the Company.

 

3.17                        Transfer Taxes.  On the Closing Date, all stock
transfer or other taxes (other than income taxes) which are required to be paid
in connection with the sale and transfer of the Shares hereunder will be, or
will have been, fully paid or provided for by the Company and the Company will
have complied with all laws imposing such taxes.

 

3.18                        Investment Company.  The Company is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940, as amended.

 

3.19                        Insurance.  The Company maintains insurance of the
types and in the amounts that the Company reasonably believes is adequate for
its businesses, including, but not limited to, insurance covering real and
personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against
by similarly situated companies, all of which insurance is in full force and
effect.

 

3.20                        Offering Materials.  The Company has not in the past
nor will it hereafter take any action to sell, offer for sale or solicit offers
to buy any securities of the Company which would bring the offer or sale of the
Shares as contemplated by this Agreement within the provisions of Section 5 of
the Securities Act.

 

3.21                        Listing.  The Company shall comply with all
requirements of the NASD with respect to the issuance of the Shares and the
listing thereof on the Nasdaq Stock Market.

 

3.22                        Related Party Transactions.  Except as disclosed in
the SEC Reports, no transaction has occurred between or among the Company or any
of its affiliates, officers or directors or any affiliate or affiliates of any
such officer or director that with the passage of time will be required to be
disclosed pursuant to Section 13, 14 or 15(d) of the Exchange Act.

 

3.23                        Books and Records.  The books, records and accounts
of the Company accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the operations of, the
Company.  The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s

 

8

--------------------------------------------------------------------------------


 

general or specific authorization and (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

 

4.                                      Representations, Warranties and
Covenants of the Investor.

 

4.1                               Investor Knowledge and Status.  The Investor
represents and warrants to, and covenants with, the Company that: (i) the
Investor is an “accredited investor” as defined in Regulation D under the
Securities Act, is knowledgeable, sophisticated and experienced in making, and
is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Shares, and has requested, received, reviewed and considered all information it
deemed relevant in making an informed decision to purchase the Shares; (ii) the
Investor understands that the Shares are “restricted securities” and have not
been registered under the Securities Act and is acquiring the number of Shares
set forth in paragraph 3 of the Stock Purchase Agreement in the ordinary course
of its business and for its own account for investment only, has no present
intention of distributing any of such Shares and has no arrangement or
understanding with any other persons regarding the distribution of such Shares
(this representation and warranty not limiting the Investor’s right to sell
Shares pursuant to the Registration Statement or otherwise, or other than with
respect to any claim arising out of a breach of this representation and
warranty, the Investor’s right to indemnification under Section 6.3); (iii) the
Investor will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares except in compliance with the
Securities Act, applicable state securities laws and the respective rules and
regulations promulgated thereunder; (iv) the Investor has answered all questions
in paragraph 3 of the Stock Purchase Agreement and the Investor Questionnaire
attached hereto as Exhibit B for use in preparation of the Registration
Statement and the answers thereto are true and correct as of the date hereof and
will be true and correct as of the Closing Date; (v) the Investor will notify
the Company promptly of any change in any of such information until such time as
the Investor has sold all of its Shares or until the Company is no longer
required to keep the Registration Statement effective; and (vi) the Investor
has, in connection with its decision to purchase the number of Shares set forth
in paragraph 3 of the Stock Purchase Agreement, relied only upon the
representations and warranties of the Company contained herein.  Investor
understands that the issuance of the Shares to the Investor has not been
registered under the Securities Act, or registered or qualified under any state
securities law in reliance on specific exemptions therefrom, which exemptions
may depend upon, among other things, the bona fide nature of the Investor’s
investment intent as expressed herein and the information provided in the
Investor Questionnaire.  No person is authorized to provide any representation
which is inconsistent or in addition to those in the SEC Reports.  The Investor
acknowledges that it has not received or relied on any such representations.

 

4.2                               International Actions.  The Investor
acknowledges, represents and agrees that no action has been or will be taken in
any jurisdiction outside the United States by the Company or the Placement Agent
that would permit an offering of the Shares, or possession or distribution of
offering materials in connection with the issue of the Shares, in any
jurisdiction outside the United States.  If the Investor is located outside the
United States, it has or will take all actions necessary for the sale of the
Shares to comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Shares or has in
its possession or distributes any offering material, in all cases at its own
expense.

 

4.3                               Registration Required.  The Investor hereby
covenants with the Company not to make any sale of the Shares without complying
with the provisions of this Agreement, including Section 6.2 hereof, and without
effectively causing the prospectus delivery requirement under the Securities Act
to be satisfied (unless the Investor is selling such Shares in a transaction not
subject to the prospectus delivery requirement), and the Investor acknowledges
that the certificates evidencing the

 

9

--------------------------------------------------------------------------------


 

Shares will be imprinted with a legend that prohibits their transfer except in
accordance therewith.  The Investor acknowledges that as set forth in, and
subject to the provisions of, Section 6.2, there may occasionally be times when
the Company, based on the advice of its counsel, determines that it must suspend
the use of the Prospectus forming a part of the Registration Statement until
such time as an amendment to the Registration Statement has been filed by the
Company and declared effective by the SEC or until the Company has amended or
supplemented such Prospectus.

 

4.4                               Power and Authority.  The Investor further
represents and warrants to, and covenants with, the Company that (i) the
Investor has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and (ii) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
the indemnification agreements of the Investors herein may be legally
unenforceable.

 

4.5                               [Intentionally Omitted.]

 

4.6                               No Investment, Tax or Legal Advice.  The
Investor understands that nothing in the SEC Reports, this Agreement, or any
other materials presented to the Investor in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice.  The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.

 

4.7                               Confidential Information.  The Investor
covenants that from the date hereof it will maintain in confidence all material
non-public information regarding the Company received by the Investor from the
Company, including the receipt and content of any Suspension Notice (as defined
in Section 6.2(c)) until such information (a) becomes generally publicly
available other than through a violation of this provision by the Investor or
its agents or (b) is required to be disclosed in legal proceedings (such as by
deposition, interrogatory, request for documents, subpoena, civil investigation
demand, filing with any governmental authority or similar process); provided,
however, that before making any disclosure in reliance on this Section 4.7, the
Investor will give the Company at least 15 days prior written notice (or such
shorter period as required by law) specifying the circumstances giving rise
thereto and will furnish only that portion of the non-public information which
is legally required and will exercise its best efforts to obtain reliable
assurance that confidential treatment will be accorded any non-public
information so furnished.

 

4.8                               Acknowledgments Regarding Placement Agent.
 The Investor acknowledges that the Placement Agent has acted solely as
placement agent for the Company in connection with the Offering of the Shares by
the Company, that certain of the information and data provided to the Investor
in connection with the transactions contemplated hereby have not been subjected
to independent verification by the Placement Agent, and that the Placement Agent
makes no representation or warranty with respect to the accuracy or completeness
of such information, data or other related disclosure material.  The Investor
further acknowledges that in making its decision to enter into this Agreement
and purchase the Shares, it has relied on its own examination of the Company and
the terms of, and consequences of holding, the Shares.  The Investor further
acknowledges that the provisions of this Section 4.8 are also for the benefit
of, and may also be enforced by, the Placement Agent.

 

10

--------------------------------------------------------------------------------


 

4.9                               Additional Acknowledgement.  The Investor
acknowledges that it has independently evaluated the merits of the transactions
contemplated by this Agreement, that it has independently determined to enter
into the transactions contemplated hereby, that it is not relying on any advice
from or evaluation by any other Investor, and that it is not acting in concert
with any other Investor in making its purchase of the Shares hereunder.  The
Investor and, to its knowledge, the Company agree that the Investors have not
taken any actions that would deem such Investors to be members of a “group” for
purposes of Section 13(d) of the Exchange Act.

 

5.                                      Survival of Representations, Warranties
and Agreements.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein shall survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor.

 

6.                                      Registration of the Shares; Compliance
with the Securities Act.

 

6.1                               Registration Procedures and Expenses.  The
Company shall:

 

(a)                                  subject to receipt of necessary information
from the Investors, prepare and file with the SEC, within fifteen (15) business
days after the Closing Date, a registration statement on Form S-3 (the
“Registration Statement”) to enable the resale of the Shares by the Investors
from time to time through the automated quotation system of the Nasdaq Stock
Market or in privately-negotiated transactions;

 

(b)                                  use its best efforts, subject to receipt of
necessary information from the Investors, to cause the Registration Statement to
become effective as soon as practicable, but in no event later than sixty (60)
days after the Registration Statement is filed by the Company. If the
Registration Statement has not been declared effective by the SEC on or before
the date that is 120 days after the Closing Date (the “Required Effective
Date”), the Company shall, on the 121st day  and each 30th day thereafter, make
a payment to the Investor as partial compensation for such delay  (the “Late
Registration Payments”) equal to 1% of the purchase price paid for the Shares
purchased by the Investor and not previously sold by the Investor  (but in no
event to exceed 5% in the aggregate) until the Registration Statement is
declared effective by the SEC. The Late Registration Payments will be prorated
on a daily basis during each 30 day period and will be paid to the Investor by
wire transfer or check within five business days after the earlier of (i) the
end of each 30 day period following the Required Effective Date or (ii) the
effective date of the Registration Statement;

 

(c)                                  use its best efforts to prepare and file
with the SEC such amendments and supplements to the Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement current and effective for a period not exceeding, with
respect to each Investor’s Shares purchased hereunder, the earlier of (i) the
second anniversary of the Closing Date, (ii) the date on which the Investor may
sell all Shares then held by the Investor without restriction by the volume
limitations of Rule 144(e) of the Securities Act or (iii) such time as all
Shares purchased by such Investor in this Offering have been sold pursuant to a
registration statement, and to notify each Investor promptly upon the
Registration Statement and each post-effective amendment thereto, being declared
effective by the SEC;

 

(d)                                  furnish to the Investor with respect to the
Shares registered under the Registration Statement such number of copies of the
Registration Statement, Prospectuses (including supplemental prospectuses) and
preliminary versions of the Prospectus filed with the Securities Exchange
Commission (“Preliminary Prospectuses”) in conformity with the requirements of
the Securities Act

 

11

--------------------------------------------------------------------------------


 

and such other documents as the Investor may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Shares by
the Investor; provided, however, that unless waived by the Company in writing,
the obligation of the Company to deliver copies of Prospectuses or Preliminary
Prospectuses to the Investor shall be subject to the receipt by the Company of
reasonable assurances from the Investor that the Investor will comply with the
applicable provisions of the Securities Act and of such other securities or blue
sky laws as may be applicable in connection with any use of such Prospectuses or
Preliminary Prospectuses;

 

(e)                                  file documents required of the Company for
normal blue sky clearance in states specified in writing by the Investor;
provided, however, that the Company shall not be required to qualify to do
business or consent to service of process in any jurisdiction in which it is not
now so qualified or has not so consented;

 

(f)                                    bear all expenses (other than
underwriting discounts and commissions, if any) in connection with the
procedures in paragraph (a) through (e) of this Section 6.1 and the registration
of the Shares pursuant to the Registration Statement; and

 

(g)                                 advise the Investors, promptly after it
shall receive notice or obtain knowledge of the issuance of any stop order by
the SEC delaying or suspending the effectiveness of the Registration Statement
or of the initiation of any proceeding for that purpose; and it will promptly
use its commercially reasonable efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued.

 

(h)                                 With a view to making available to the
Investor the benefits of Rule 144 (or its successor rule) and any other rule or
regulation of the SEC that may at any time permit the Investor to sell Shares to
the public without registration, the Company covenants and agrees to use its
commercially reasonable efforts to:  (i) make and keep public information
available, as those terms are understood and defined in Rule 144, until the
earlier of (A) such date as all of the Investor’s Shares may be resold pursuant
to Rule 144(k) or any other rule of similar effect or (B) such date as all of
the Investor’s Shares shall have been resold; (ii) file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and under the Exchange Act; and (iii) furnish to the Investor
upon request, as long as the Investor owns any Shares, (A) a written statement
by the Company that it has complied with the reporting requirements of the
Securities Act and the Exchange Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail the Investor of any
rule or regulation of the SEC that permits the selling of any such Shares
without registration.

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 6.1 that the Investor shall furnish to the
Company such information regarding itself, the Shares to be sold by Investor,
and the intended method of disposition of such securities as shall be required
to effect the registration of the Shares.

 

The Company understands that the Investor disclaims being an underwriter, but
the Investor being deemed an underwriter by the SEC shall not relieve the
Company of any obligations it has hereunder.

 

6.2                               Transfer of Shares After Registration;
Suspension.

 

(a)                                  The Investor agrees that it will not effect
any Disposition of the Shares or its right to purchase the Shares that would
constitute a sale within the meaning of the Securities Act other than
transactions exempt from the registration requirements of the Securities Act,
except as contemplated

 

12

--------------------------------------------------------------------------------


 

in the Registration Statement referred to in Section 6.1 and as described below,
and that it will promptly notify the Company of any material changes in the
information set forth in the Registration Statement regarding the Investor or
its plan of distribution.

 

(b)                                  Except in the event that paragraph (c)
below applies, the Company shall: (i) if deemed necessary by the Company,
prepare and file from time to time with the SEC a post-effective amendment to
the Registration Statement or a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that such Registration Statement will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and so that, as thereafter delivered to purchasers of the Shares
being sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (ii) provide the Investor copies of any
documents filed pursuant to Section 6.2(b)(i); and (iii) upon request, inform
each Investor who so requests that the Company has complied with its obligations
in Section 6.2(b)(i) (or that, if the Company has filed a post-effective
amendment to the Registration Statement which has not yet been declared
effective, the Company will notify the Investor to that effect, will use its
best efforts to secure the effectiveness of such post-effective amendment as
promptly as possible and will promptly notify the Investor pursuant to Section
6.2(b)(i) hereof when the amendment has become effective).

 

(c)                                  Subject to paragraph (d) below, in the
event: (i) of any request by the SEC or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the Registration Statement or related Prospectus or
for additional information; (ii) of the issuance by the SEC or any other federal
or state governmental authority of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Shares for sale in any jurisdiction or the initiation of any proceeding for
such purpose; or (iv) of any event or circumstance which necessitates the making
of any changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall promptly deliver a certificate
in writing to the Investor (the “Suspension Notice”) to the effect of the
foregoing and, upon receipt of such Suspension Notice, the Investor will refrain
from selling any Shares pursuant to the Registration Statement (a “Suspension”)
until the Investors are advised in writing by the Company that the current
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus.  In the event of any Suspension, the Company will use
its reasonable best efforts to cause the use of the Prospectus so suspended to
be resumed as soon as reasonably practicable after delivery of a Suspension
Notice to the Investors.  In addition to and without limiting any other remedies
(including, without limitation, at law or at equity) available to the Investor,
the Investor shall be entitled to specific performance in the event that the
Company fails to comply with the provisions of this Section 6.2(c).

 

(d)                                  Notwithstanding the foregoing paragraphs of
this Section 6.2, the Company shall use its best efforts to ensure that the
Investor shall not be prohibited from selling Shares under the Registration
Statement as a result of Suspensions on more than two occasions of not more than

 

13

--------------------------------------------------------------------------------


 

30 days in any twelve month period, and any such Suspension must be separated by
a period of at least 30 days from a prior Suspension.

 

(e)                                  If a Suspension is not then in effect, the
Investor may sell Shares under the Registration Statement, provided that it
arranges for delivery of a current Prospectus to the transferee of such Shares. 
Upon receipt of a request therefor, the Company will provide an adequate number
of current Prospectuses to the Investor and to any other parties requiring such
Prospectuses.

 

(f)                                    In the event of a sale of Shares by the
Investor, unless such requirement is waived by the Company in writing, the
Investor must also deliver to the Company’s transfer agent, with a copy to the
Company, a Certificate of Subsequent Sale substantially in the form attached
hereto as Exhibit C, so that the shares may be properly transferred.

 

(g)                                 The Company agrees that it shall,
immediately prior to the Registration Statement being declared effective,
deliver to its transfer agent an opinion letter of counsel, opining that at any
time the Registration Statement is effective, the transfer agent shall issue, in
connection with the sale of the Shares, certificates representing such Shares
without restrictive legend, provided the Shares are to be sold pursuant to the
prospectus contained in the Registration Statement and the transfer agent
receives a Certificate of Subsequent Sale in the form attached hereto as Exhibit
C.  Upon receipt of such opinion, the Company shall cause the transfer agent to
confirm, for the benefit of the Investor, that no further opinion of counsel is
required at the time of transfer in order to issue such Shares without
restrictive legend.

 

In the event of any sale of the Shares in accordance with this Agreement, the
restrictive legend shall be removed and the Company shall issue a certificate
without such legend to the purchaser of any such Shares, if (a) the sale of such
Shares is registered under the Registration Statement (including registration
pursuant to Rule 415 under the Securities Act); (b) the holder has provided the
Company with an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale
or transfer of such Shares may be made without registration under the Securities
Act; or (c) such Shares are sold in compliance with Rule 144 under the
Securities Act.

 

6.3                               Indemnification.  For the purpose of this
Section 6.3:

 

(a)                                  the term “Selling Stockholder” shall
include the Investor and each person, if any, who controls the Investor within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act;

 

(b)                                  the term “Registration Statement” shall
include any final Prospectus, exhibit, supplement or amendment included in or
relating to, and any document incorporated by reference in, the Registration
Statement (or deemed to be a part thereof) referred to in Section 6.1; and

 

(c)                                  the term “untrue statement” shall include
any untrue statement or alleged untrue statement, or any omission or alleged
omission to state in the Registration Statement a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(d)                                  (i)                                    The
Company agrees to indemnify and hold harmless each Selling Stockholder from and
against any losses, claims, damages or liabilities to which such Selling
Stockholder may become subject (under the Securities Act or otherwise) insofar
as such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon (i) any

 

14

--------------------------------------------------------------------------------


 

untrue statement of a material fact contained in the Registration Statement,
(ii) any inaccuracy in the representations and warranties of the Company
contained in the Agreement or the failure of the Company to perform its
obligations hereunder or (iii) any failure by the Company to fulfill any
undertaking included in the Registration Statement, and the Company will
reimburse such Selling Stockholder for any reasonable legal expense or other
actual accountable out of pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim; provided,
however, that the Company shall not be liable in any such case to the extent
that such loss, claim, damage or liability arises out of, or is based upon, an
untrue statement made in such Registration Statement in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Selling Stockholder specifically for use in preparation of the Registration
Statement, or any inaccuracy in representations made by such Selling Stockholder
in the Investor Questionnaire or the failure of such Selling Stockholder to
comply with its covenants and agreements contained in Sections 4.1, 4.2, 4.3 or
6.2 hereof or any statement or omission in any Prospectus that is corrected in
any subsequent Prospectus that was delivered to the Selling Stockholder prior to
the pertinent sale or sales by the Selling Stockholder.

 

(ii)                                The Investor agrees to indemnify and hold
harmless the Company (and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act, each officer of the Company who
signs the Registration Statement and each director of the Company) from and
against any losses, claims, damages or liabilities to which the Company (or any
such officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, (i) any failure to comply with the covenants and agreements
contained in Section 4.1, 4.2, 4.3 or 6.2 hereof, or (ii) any untrue statement
of a material fact contained in the Registration Statement if such untrue
statement was made in reliance upon and in conformity with written information
furnished by or on behalf of the Investor specifically for use in preparation of
the Registration Statement, and the Investor will reimburse the Company (or such
officer, director or controlling person), as the case may be, for any reasonable
legal expense or other actual accountable out-of-pocket expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim.  The obligation to indemnify shall be limited to the net
amount of the proceeds received by the Investor from the sale of the Shares
pursuant to the Registration Statement.

 

(iii)                            Promptly after receipt by any indemnified
person of a notice of a claim or the beginning of any action in respect of which
indemnity is to be sought against an indemnifying person pursuant to this
Section 6.3, such indemnified person shall notify the indemnifying person in
writing of such claim or of the commencement of such action, but the omission to
so notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 6.3 (except to the extent
that such omission materially and adversely affects the indemnifying party’s
ability to defend such action) or from any liability otherwise than under this
Section 6.3.  Subject to the provisions hereinafter stated, in case any such
action shall be brought against an indemnified person, the indemnifying person
shall be entitled to participate therein, and, to the extent that it shall elect
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, shall be entitled to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
person.  After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof (unless it has failed to assume the
defense thereof and appoint counsel reasonably satisfactory to the indemnified
party), such indemnifying person shall not be liable to such indemnified person
for any legal expenses subsequently incurred by such indemnified person in
connection with the defense thereof; provided, however, that if there exists or
shall exist a conflict of interest that would make it inappropriate, in the
reasonable opinion of counsel to the indemnified person, for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own

 

15

--------------------------------------------------------------------------------


 

counsel at the expense of such indemnifying person; provided, however, that no
indemnifying person shall be responsible for the fees and expenses of more than
one separate counsel (together with appropriate local counsel) for all
indemnified parties.  In no event shall any indemnifying person be liable in
respect of any amounts paid in settlement of any action unless the indemnifying
person shall have approved the terms of such settlement; provided that such
consent shall not be unreasonably withheld.  No indemnifying person shall,
without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could reasonably have been a party and indemnification
could have been sought hereunder by such indemnified person, unless such
settlement includes an unconditional release of such indemnified person from all
liability on claims that are the subject matter of such proceeding.

 

(iv)                               If the indemnification provided for in this
Section 6.3 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (d)(i) or (d)(ii) above in respect of any losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) referred
to therein, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the Investor on
the other in connection with the statements or omissions or other matters which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations.  The relative
fault shall be determined by reference to, among other things, in the case of an
untrue statement, whether the untrue statement relates to information supplied
by the Company on the one hand or the Investor on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement.  The Company and the Investor agree that it would
not be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Investors were treated as one
entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this subsection (d), the Investor shall not be required to
contribute any amount in excess of the amount by which the gross amount received
by the Investor from the sale of the Shares to which such loss relates exceeds
the amount of any damages which the Investor has otherwise been required to pay
by reason of such untrue statement.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Investors’ obligations in this subsection to
contribute are several in proportion to their sales of Shares to which such loss
relates and not joint.

 

The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 6.3, and are fully informed regarding said provisions.  They
further acknowledge that the provisions of this Section 6.3 fairly allocate the
risks in light of the ability of the parties to investigate the Company and its
business in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act.

 

6.4                               Termination of Conditions and Obligations. 
The conditions precedent imposed by Section 4 or this Section 6 upon the
transferability of the Shares shall cease and terminate as to any particular
number of the Shares when such Shares shall have been effectively registered
under the Securities Act and sold or otherwise disposed of in accordance with
the intended method of disposition set forth in the Registration Statement
covering such Shares or at such time as an opinion of counsel

 

16

--------------------------------------------------------------------------------


 

satisfactory to the Company shall have been rendered to the effect that such
conditions are not necessary in order to comply with the Securities Act.

 

6.5                               Information Available.  So long as the
Registration Statement is effective covering the resale of Shares owned by the
Investor, the Company will furnish (or, to the extent such information is
available electronically through the Company’s filings with the SEC, the Company
will make available) to the Investor:

 

(a)                                  as soon as practicable after it is
available, one copy of (i) its Annual Report to Shareholders (which Annual
Report shall contain financial statements audited in accordance with generally
accepted accounting principles by a national firm of certified public
accountants) and (ii) if not included in substance in the Annual Report to
Shareholders, its Annual Report on Form 10-K (the foregoing, in each case,
excluding exhibits);

 

(b)                                  upon the reasonable request of the
Investor, all exhibits excluded by the parenthetical to subparagraph (a)(ii) of
this Section 6.5 as filed with the SEC and all other information that is made
available to shareholders; and

 

(c)                                  upon the reasonable request of the
Investor, an adequate number of copies of the Prospectuses to supply to any
other party requiring such Prospectuses; and the Company, upon the reasonable
request of the Investor, will meet with the Investor or a representative thereof
at the Company’s headquarters during the Company’s normal business hours to
discuss all information relevant for disclosure in the Registration Statement
covering the Shares and will otherwise reasonably cooperate with the Investor
conducting an investigation for the purpose of reducing or eliminating the
Investor’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters; provided,
that the Company shall not be required to disclose any confidential information
to or meet at its headquarters with the Investor until and unless the Investor
shall have entered into a confidentiality agreement in form and substance
reasonably satisfactory to the Company with the Company with respect thereto.

 

6.6                               Public Statements.  The Company agrees to
disclose on a Current Report on Form 8-K the existence of the Offering and the
material terms, thereof, including pricing, within one (1) business day after
the Closing.  Such Current Report on Form 8-K shall include a form of this
Agreement as an exhibit thereto.  The Company will not issue any public
statement, press release or any other public disclosure listing Investor as one
of the purchasers of the Shares without Investor’s prior written consent, except
as may be required by applicable law or rules of any exchange on which the
Company’s securities are listed.

 

6.7                               Limits on Additional Issuances.  Except for
the issuance of stock options under the Company’s stock option plans, the
issuance of common stock upon exercise of outstanding options and warrants and
the offering contemplated hereby, the Company will not, for a period of six
months following the final closing date of the Placement, offer for sale or sell
any securities unless, in the opinion of the Company’s counsel, such offer or
sale does not jeopardize the availability of exemptions from the registration
and qualification requirements under applicable securities laws with respect to
the Placement.  The foregoing shall not apply to securities issued in connection
with any acquisition, including by way of merger, or purchase of stock or all or
substantially all of the assets of any third party.  Except for the issuance of
stock options under the Company’s stock option plans, the issuance of common
stock upon exercise of outstanding options and warrants, the issuance of common
stock purchase warrants, and the offering contemplated hereby, the Company has
not engaged in any such offering during the six months prior to the date of this
agreement.  The foregoing provisions shall not prevent the Company from filing a

 

17

--------------------------------------------------------------------------------


 

“universal shelf” registration statement pursuant to Rule 415 under the
Securities Act, but the foregoing provisions shall apply to any sale of
securities thereunder.

 

7.                                      Notices.  All notices, requests,
consents and other communications hereunder shall be in writing, shall be mailed
(A) if within domestic United States, by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile, or (B) if delivered from outside the United States, by
International Federal Express (or comparable service) or facsimile, and shall be
deemed given (i) if delivered by first-class registered or certified mail
domestic, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one (1) business day after so mailed, (iii) if
delivered by International Federal Express (or comparable service), two (2)
business days after so mailed, (iv) if delivered by facsimile, upon electric
confirmation of receipt and shall be delivered as addressed as follows, or at
such other address or addresses as may have been furnished in writing by a party
to another party pursuant to this paragraph:

 

(a)                                  if to the Company, to:

 

Vital Images, Inc.
3300 Fernbrook Lane, North
Plymouth, MN  55447
Attention:            Jay Miller
Telephone:       (763) 852-4100
Telecopy:              (763) 852-4110

 

with a copy mailed to:

 

Philip T. Colton, Esq.
Winthrop & Weinstine, P.A.
3000 Dain Rauscher Plaza
60 South Sixth Street
Minneapolis, MN  55402
Telephone:  (612) 347-0729
Telecopy:  (612) 347-0600

 

(b)                                  if to the Investor, at its address on the
signature page to the Stock Purchase Agreement.

 

8.                                      Changes.  This Agreement may not be
modified or amended except pursuant to an instrument in writing signed by the
Company and the Investor.

 

9.                                      Headings.  The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be part of this Agreement.

 

10.                               Severability.  If any provision contained in
this Agreement is determined to be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

11.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
Minnesota, without giving effect to the principles of conflicts of law.

 

18

--------------------------------------------------------------------------------


 

12.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall constitute an original, but all
of which, when taken together, shall constitute but one instrument, and shall
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Vital Images, Inc.

 

STOCK CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 4 of the Agreement, please provide us with the following
information:

 

1.                                       The exact name in which your Shares are
to be registered (this is the name that will appear on your stock
certificate(s)).  You may use a nominee name if appropriate:

 

 

 

 

 

2.                                       The relationship between the Investor
and the registered holder listed in response to item 1 above:

 

 

 

 

 

3.                                       The mailing address of the registered
holder listed in response to item 1 above:

 

 

 

 

 

4.                                       The Social Security Number or Tax
Identification Number of the registered holder listed in the response to item 1
above:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Vital Images, Inc.

 

INVESTOR QUESTIONNAIRE

 

(all information will be treated confidentially)

 

To: Vital Images, Inc.,

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $.01 per share (the “Shares”), of Vital Images, Inc.
(the “Company”).  The Shares are being offered and sold by the Company without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), and the securities laws of certain states, in reliance on the exemptions
contained in Section 4 of the Securities Act and on Regulation D promulgated
thereunder and in reliance on similar exemptions under applicable state laws. 
The Company must determine that a potential investor meets certain suitability
requirements before offering or selling Shares to such investor.  The purpose of
this Questionnaire is to assure the Company that each investor will meet the
applicable suitability requirements.  The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemption from registration is based in part on the information
herein supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  Your answers will be kept strictly confidential. 
However, by signing this Questionnaire you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Securities Act or the securities laws of any
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Shares.  All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire.  Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

 

A.                                    BACKGROUND INFORMATION

 

Name:

 

 

 

 

 

 

Business Address:

 

 

(Number and Street)

 

 

(City)

 

(State)

 

 

(Zip Code)

 

 

 

 

 

Telephone Number:  (       )

 

 

 

 

 

 

Residence Address:

 

 

 

(Number and Street)

 

 

 

 

 

 

 

(City)

 

(State)

 

(Zip Code)

 

 

 

 

 

Telephone Number:  (       )

 

 

 

 

 

 

 

 

If an individual:

 

 

 

 

 

 

 

 

 

Age:

 

 

Citizenship:

 

 

Where registered to vote:

 

 

 

 

 

 

If a corporation, partnership, limited liability company, trust or other entity:

 

 

 

 

 

Type of entity:

 

 

 

 

 

 

 

 

 

State of formation:

 

 

Date of formation:

 

 

 

 

 

 

Social Security or Taxpayer Identification No.

 

 

 

 

 

 

 

 

 

Send all correspondence to (check one): o Residence Address

o Business Address

 

1

--------------------------------------------------------------------------------


 

B.                                    STATUS AS ACCREDITED INVESTOR

 

The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Securities Act, because at the time of the sale of the
Shares the undersigned falls within one or more of the following categories
(Please initial one or more, as applicable):

 

                              (1)                                  a bank as
defined in Section 3(a)(2) of the Securities Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934; an insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;(1)

 

                              (2)                                  a private
business development company as defined in Section 202(a)(22) of the Investment
Advisers Act of 1940;

 

                              (3)                                  an
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the Shares offered, with total
assets in excess of $5,000,000;

 

                              (4)                                  a natural
person whose individual net worth, or joint net worth with that person’s spouse,
at the time of such person’s purchase of the Shares exceeds $1,000,000;

 

                              (5)                                  a natural
person who had an individual income in excess of $200,000 in each of the two
most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 

                              (6)                                  a trust, with
total assets in excess of $5,000,000, not formed for the specific purpose of
acquiring the Shares offered, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) of Regulation D; and

 

                              (7)                                  an entity in
which all of the equity owners are accredited investors (as defined above).

 

--------------------------------------------------------------------------------

(1)  As used in this Questionnaire, the term “net worth” means the excess of
total assets over total liabilities.  In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by a professional
appraiser.  In determining income, the investor should add to the investor’s
adjusted gross income any amounts attributable to tax exempt income received,
losses claimed as a limited partner in any limited partnership, deductions
claimed for depreciation, contributions to an IRA or KEOGH retirement plan,
alimony payments, and any amount by which income from long-term capital gains
has been reduced in arriving at adjusted gross income.

 

B-2

--------------------------------------------------------------------------------


 

C.                                    REPRESENTATIONS

 

The undersigned hereby represents and warrants to the Company as follows:

 

1.                                      Any purchase of the Shares would be
solely for the account of the undersigned and not for the account of any other
person or with a view to any resale, fractionalization, division, or
distribution thereof.

 

2.                                      The information contained herein is
complete and accurate and may be relied upon by the Company, and the undersigned
will notify the Company immediately of any material change in any of such
information occurring prior to the closing, if any, with respect to the purchase
of Shares by the undersigned or any co-purchaser.

 

3.                                      There are no suits, pending litigation,
or claims against the undersigned that could materially affect the net worth of
the undersigned as reported in this Questionnaire.

 

4.                                      The undersigned acknowledges that there
may occasionally be times when the Company, based on the advice of its counsel,
determines that it must suspend the use of the Prospectus forming a part of the
Registration Statement (as such terms are defined in the Stock Purchase
Agreement to which this Questionnaire is attached) until such time as an
amendment to the Registration Statement has been filed by the Company and
declared effective by the Securities and Exchange Commission or until the
Company has amended or supplemented such Prospectus.  The undersigned is aware
that, in such event, the Shares will not be subject to ready liquidation, and
that any Shares purchased by the undersigned would have to be held during such
suspension.  The overall commitment of the undersigned to investments which are
not readily marketable is not excessive in view of the undersigned’s net worth
and financial circumstances, and any purchase of the Shares will not cause such
commitment to become excessive.  The undersigned is able to bear the economic
risk of an investment in the Shares.

 

5.                                      The undersigned has carefully considered
the potential risks relating to the Company and a purchase of the Shares and
fully understands that the Shares are speculative investments which involve a
high degree of risk of loss of the undersigned’s entire investment.  Among
others, the undersigned has carefully considered each of the risks described in
the Company’s Annual Report on Form 10-K for the year ended December 31, 2002.

 

6.                                       The following is a list of all states
and other jurisdictions in which blue sky or similar clearance will be required
in connection with the undersigned’s purchase of the Shares:
                                                                                   .

 

The undersigned agrees to notify the Company in writing of any additional states
or other jurisdictions in which blue sky or similar clearance will be required
in connection with the undersigned’s purchase of the Shares.

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this
         day of                 , 2003, and declares under oath that it is
truthful and correct.

 

 

 

Print Name

 

 

 

 

 

By:

 

 

 

 

Signature

 

 

 

 

 

Title:

 

 

 

 

 

(required for any purchaser that is a
corporation, partnership, trust or other entity)

 

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Vital Images, Inc.

CERTIFICATE OF SUBSEQUENT SALE

 

[Transfer Agent]

 

 

 

RE:                              Sale of Shares of Common Stock of Vital Images,
Inc. (the “Company”) pursuant to the Company’s Prospectus dated
                               , 2003 (the “Prospectus”)

 

Dear Sir/Madam:

 

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):

 

Record Holder (e.g., if held in name of nominee):

 

Restricted Stock Certificate No.(s):

 

Number of Shares Sold:

 

Date of Sale:

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND.  Further, you should place a
stop transfer on your records with regard to such certificate.

 

Dated:

 

 

Very truly yours,

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LEGAL OPINION

 

May   , 2003

 

To:                              The Investors in Common Stock of Vital Images,
Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel for Vital Images, Inc., a Minnesota corporation (the
“Company”), in connection with the issuance of                 shares (the
“Shares”) of the Company’s Common Stock, $.01 par value per share, pursuant to
those certain Stock Purchase Agreements, dated as of May   , 2003, including the
exhibits thereto (collectively, the “Agreement”), between the Company and the
Investors named therein.  This opinion is being delivered to you pursuant to
Section 2 of the Agreement.  Capitalized terms used herein are as defined in the
Agreement unless otherwise specifically provided herein.

 

We have examined such documents and have reviewed such questions of law as we
have considered necessary or appropriate for the purpose of this opinion.

 

In rendering our opinion below, we have assumed the authenticity of all
documents submitted to us as originals, the genuineness of all signatures, and
the conformity to authentic originals of all documents submitted to us as
copies.  We have also assumed the legal capacity for all purposes relevant
hereto of all parties to all relevant agreements other than the Company.  As to
questions of fact material to our opinion, we have relied, without independent
verification, on the representations and warranties contained in the Agreement
and on certificates of officers of the Company and public officials.

 

Our opinions expressed below as to certain factual matters are qualified as
being limited “to our knowledge” or by other words to the same or similar
effect.  Such words, as used herein, mean the information known to the attorneys
in this firm who have represented the Company in connection with the matters
addressed herein.  In rendering such opinions, we have not conducted any
independent investigation or consulted with other attorneys in our firm with
respect to the matters covered by the Agreement.  No inference as to our
knowledge with respect to such matters should be drawn from the fact of our
representation of the Company.

 

Based on the foregoing, we are of the opinion that:

 

1.                                       The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Minnesota, with the corporate power to conduct any lawful business
activity.   The Company has the corporate power to execute, deliver and perform
the Agreement including, without limitation, the issuance and sale of the
Shares.

 

2.                                       The Company is duly qualified to do
business as a foreign corporation in each jurisdiction in which the character of
the business conducted by it or the location of the properties owned or leased
by it makes such qualification necessary, except where the failure to be so
qualified would not have a material adverse effect on the financial position of
the Company as a whole.

 

1

--------------------------------------------------------------------------------


 

3.                                       The Agreement has been duly authorized
by all requisite corporate action, executed and delivered by the Company.  The
Agreement constitutes the valid and binding agreement of the Company enforceable
in accordance with its terms.

 

4.                                       The Shares have been duly authorized
and, upon issuance, delivery and payment therefor as described in the Agreement,
will be validly issued, fully paid and nonassessable.

 

5.                                       As of the date hereof, the authorized
capital stock of the Company consists of 20,000,000 shares, $.01 par value, of
Common Stock and 5,000,000 shares, $.01 par value, of Preferred Stock.

 

6.                                       The execution, delivery and performance
of the Agreement and the issuance and sale of the Shares in accordance with the
Agreement will not: (a) violate or conflict with, or result in a breach of or
default under, the Articles or by-laws of the Company, (b) violate or conflict
with, or constitute a default under, the provisions of any bond, debenture, not
or any other evidence of indebtedness or any lease, contract, indenture,
mortgage, deed of trust, loan agreement, joint venture or any other material
agreement or instrument (limited, with your consent, to agreements filed or
required to be filed with the Securities and Exchange Commission under the
Exchange Act and applicable rules and regulations) to which the Company is a
party, or (c) violate any federal or state law applicable to the Company.

 

7.                                       To our knowledge, no consent, approval,
authorization or order of, and no notice to or filing with, any governmental
agency or body or any court is required to be obtained or made by the Company
for the issue and sale of the Shares pursuant to the Agreement, except such as
have been obtained or made and such as may be required under the federal
securities laws or the Blue Sky laws of the various states or the bylaws and the
Corporate Financing rules of the National Association of Securities Dealers,
Inc.

 

8.                                       Assuming the representations made by
the Investors and the Company set forth in the Agreement and the exhibits
thereto are true and correct and subject to the Placement Agent’s compliance
with applicable securities laws and regulations, the offer, sale, issuance and
delivery of the Shares to the Investors, in the manner contemplated by the
Agreement, does not need to be registered under the Securities Act, it being
understood that no opinion is expressed as to any subsequent resale of such
shares.

 

9.                                       The issuance of the Shares does not
require approval of the Company’s shareholders pursuant to the Nasdaq
Marketplace Rule 4350(i).

 

10.                                 The Shares are “Covered Securities” pursuant
to the definition of that term in Section 18(b) of the Securities Act.

 

11.                                 The Company is not an “investment company”
or affiliated with an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

 

12.                                 The descriptions of the Common Stock
contained in the Company’s registration statement on Form 10 filed under the
Exchange Act are accurate.

 

2

--------------------------------------------------------------------------------


 

13.                                 The Company is currently eligible to
register the resale of Common Stock in a secondary offering on a registration
statement on Form S-3 under the Securities Act.

 

14.                                 To the best of our knowledge, there are no
pending or threatened or contemplated actions, suits or proceedings before or by
any court or governmental agency, authority or body or any arbitrator, which are
not ordinary, routine and incidental to the business of the Company or which
might result in any material adverse change in the business condition or
properties of the Company.

 

The opinions set forth above are subject to the following qualifications and
exceptions:

 

(a)                                  We are admitted to practice law in the
State of Minnesota and our opinions expressed above are limited to the laws of
the State of Minnesota and the federal laws of the United States of America.

 

(b)                                 Our opinion in paragraph 3 above is subject
to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general application affecting creditors’
rights.

 

(c)                                  Our opinion in paragraph 3 above is subject
to the effect of general principles of equity, including (without limitation)
concepts of materiality, reasonableness, good faith, fair dealing and
unconscionability, and other similar doctrines affecting the enforceability of
agreements generally (regardless of whether considered in a proceeding in equity
or at law).

 

(d)                                 Our opinion in paragraph 3 above, insofar as
it relates to indemnification provisions, is subject to the effect of federal
and state securities laws and public policy relating thereto.

 

(e)                                  With respect to our opinion in paragraph 8
above, we express no opinion as to any subsequent resale of any such Shares.

 

(f)                                    We express no opinion as to the
compliance or the effect of noncompliance by the Investors with any state or
federal laws or regulations applicable to the Investors in connection with the
transactions described in the Agreement.

 

(g)                                 In addition, we have participated in
conferences with officers and other representatives of the Company at which the
contents of the Company’s SEC Reports and other related matters were discussed. 
Although we are not passing upon and have not independently checked or verified
the accuracy, completeness or fairness of the statements contained in the
Company’s SEC Reports, we advise you that we have no reason to believe that, as
of the date of the Agreements and as of the date hereof, the Company’s SEC
Reports (except as to the financial statements, including the notes thereto and
related schedules and other financial, statistical and accounting data included
or incorporated by reference therein or which should have been included or
incorporated by reference therein, as to which we are not called upon to and do
not express any opinion), as supplemented and updated by the most recent Company
SEC Reports, contained or contain an untrue statement of a material fact or
omitted or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

3

--------------------------------------------------------------------------------


 

The opinions expressed herein are based on an analysis of existing laws and
court decisions and cover certain matters not directly addressed by such
authorities.  The foregoing opinions are being furnished to you solely for your
benefit in connection with the transactions contemplated by the Agreement and
may not be relied upon by any other person without our prior written consent. 
We disclaim any obligation to update this opinion letter for events occurring or
coming to our attention, or any changes in the law taking effect, after the date
hereof.

 

Very truly yours,

 

4

--------------------------------------------------------------------------------